GUDGEL, Judge,
concurring by separate opinion:
I concur in the result reached by the majority. However, I do so only because the Supreme Court’s recent decision in State Farm Mutual Automobile Insurance Company v. Rains, Ky., 715 S.W.2d 232 (1986), compels such a conclusion. The injuries sustained by appellant were not caused by his use of appellee Mann’s motor vehicle as a vehicle, but rather, resulted from appellee’s alleged intentional tortious conduct. It follows, therefore, that appellant’s tort action is not barred by KRS 304.39-060. Rains, supra.